Citation Nr: 9910741	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  97-19 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether the claim for service connection for heart 
disease is well grounded.  

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

3.  Entitlement to an increased rating for residuals of a 
fracture of the right ulna, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to an increased rating for arthritis of the 
right shoulder, currently evaluated as 10 percent disabling.  

5.  Entitlement to a compensable rating for a post operative 
scar of the left hip, as a residual of a skin graft donor 
site.  

6.  Entitlement to a compensable rating for sinusitis.  

7.  Entitlement to an effective date for a total rating based 
on individual unemployability due to service-connected 
disabilities, earlier than November 1, 1997.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from July 1954 to August 1959 
and from October 1959 to January 1981. 

This matter comes before the Board of Veteran's Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

In VA Form 21-4138, Statement in Support of Claim, received 
in May 1995 the veteran claimed that treatment with 
medication at a military hospital shortly after discharge 
from military service had aggravated his mitral valve 
prolapse.  In VA Form 21-4138 dated in December 1996, the 
veteran set forth a claim for service connection for an 
alleged fracture of the left hip from an inservice vehicular 
accident.  In VA Form 21-4138 received in January 1997 he 
sought to reopen a claim for service connection for residuals 
of a low back injury (previously denied by a rating action in 
June 1981).  In VA Form 21-4138 of February 1997 he claimed 
entitlement to a compensable rating for service-connected 
bilateral hearing loss.  In VA Form 21-4138 of March 1997 he 
set forth a claim for compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for bowel syndrome, a kidney 
condition, and for ulcer disease, claimed as due to the 
constant use of medication for service-connected arthritis.  

A November 1997 rating action granted a temporary total 
rating under 38 C.F.R. § 4.29 (1998) for VA hospitalization 
of September and October 1997, but in VA Form 21-4138 of 
October 1997 he also sought entitlement to a temporary total 
rating under 38 C.F.R. § 4.30 (1998), based on need for 
convalescence, following that period of hospitalization, 
although there is no indication that surgery or casting was 
performed during that hospitalization.  

However, a total rating based on individual unemployability 
due to service-connected disabilities has been granted 
effective November 1, 1997, immediately upon termination of 
the temporary total rating based on hospitalization under 38 
C.F.R. § 4.29.  

The RO has not adjudicated the aforementioned claims and 
these claims are not otherwise developed for appellate 
consideration nor are they inextricably intertwined with the 
issues developed for appellate consideration.  Accordingly, 
these matters are referred to the RO for appropriate 
consideration or action.  


FINDINGS OF FACTS

1.  The veteran has not submitted evidence of inservice onset 
of heart disease or of a nexus between current heart disease 
and inservice symptoms sufficient to justify a belief by a 
fair and impartial individual that the claim for service 
connection for heart disease is plausible.  

2.  From March 13, 1995 to December 4, 1995 and from March 1, 
1996 to September 7, 1997 the veteran's service-connected 
PTSD was productive of definite social and industrial 
impairment.  

3.  After November 1, 1997 the veteran is not shown to have 
spatial disorientation, neglect of personal hygiene, near 
continuous depression affecting independent, appropriate and 
effective functioning, suicidal ideation or obsessional 
rituals or significant speech impairment.  

4.  The residuals of a fracture of the right ulna are 
manifested by complete and full healing, after open reduction 
and internal fixation with a wire which is still retained in 
the ulna, but there is no nonunion, malalignment or loss of 
bone substance of the ulna nor limitation of motion of the 
forearm, elbow or wrist.  

5.  The veteran has subacromial osteophytes which are the 
apparent cause of right shoulder impingement syndrome and 
while he has right shoulder pain he has full range of motion 
and no dislocations.  

6.  The post operative scar of the left hip, as a residual of 
a skin graft donor site, is asymptomatic and is not 
productive of functional impairment.  

7.  Prior to October 7, 1996, the veteran's sinusitis was 
manifested by complaints of headaches but did not cause 
crusting or scabbing nor such nasal discharge as to be 
productive of moderate impairment; since October 7, 1996 he 
is not shown to have had any infections or incapacitating 
episodes.  

8.  The veteran is service-connected for PTSD, rated 50 
percent disabling (since November 1, 1997); arthritis of the 
right shoulder, rated 10 percent; residuals of a right ulna 
fracture, rated 10 percent; hemorrhoids, rated 10 percent; 
degenerative joint disease (DJD) of the cervical spine with 
left-sided radiculopathy, rated 10 percent; tinnitus, rated 
10 percent; and noncompensable ratings are in effect for a 
post operative scar of the left hip, as a residual of a skin 
graft donor site; sinusitis; a post operative scar from 
removal of a cyst from the left elbow; bilateral hearing 
loss; residuals of a left occipital area laceration; brain 
concussion with convulsive episode by history; residuals of a 
right pubic rami fracture; gout; and prostatitis, by history.  

9.  The veteran did not meet the schedular requirements for a 
total rating prior to November 1, 1997.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for heart 
disease is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991). 

2.  An evaluation of 30 percent, but not in excess thereof, 
for service-connected PTSD is warranted from March 1, 1995 to 
December 4, 1995 and from March 1, 1996 to September 7, 1997.  
38 U.S.C.A. §§ 1155 5107(b) (West 1991 & Supp. 1997); 38 
C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.129, 4.130, (effective 
prior to November 7, 1996), Part 4, DC 9411 (1998). 

3.  An evaluation in excess of 50 percent for service-
connected PTSD is not warranted on either a schedular or 
extraschedular basis since November 1, 1997.  38 U.S.C.A. 
§§ 1155 5107(b) (West 1991 & Supp. 1997); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.126, 4.130, (effective November 
7, 1996), Part 4, DC 9411 (1998).  

4.  An evaluation in excess of 10 percent for residuals of a 
fracture of the right ulna is not warranted on either a 
schedular or extraschedular basis.  38 U.S.C.A. §§ 1155 
5107(b) (West 1991 & Supp. 1997); 38 C.F.R. §§ 3.321(b)(1), 
4.2, 4.7, 4.14, 4.40, 4.45, 4.59, DC 5211 (1998).  

5.  An evaluation in excess of 10 percent for arthritis of 
the right shoulder is not warranted on either a schedular or 
extraschedular basis.  38 U.S.C.A. §§ 1155 5107(b) (West 1991 
& Supp. 1997); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.14, 
4.40, 4.45, 4.59, DC 5003-5201 (1998).  

6.  A compensable rating for a post operative scar of the 
left hip, as a residual of a skin graft donor site, is not 
warranted on either a schedular or extraschedular basis.  
38 U.S.C.A. §§ 1155 5107(b) (West 1991 & Supp. 1997); 38 
C.F.R. §§ 3.321(b)(1), 4.2, 4.7, DC 7805 (1998).  

7.  A compensable rating for sinusitis is not warranted on 
either a schedular or extraschedular basis.  38 U.S.C.A. 
§§ 1155 5107(b) (West 1991 & Supp. 1997); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, DC 6513 (1998); effective prior to 
and since October 7, 1996.  

8.  An effective date for a total rating based on individual 
unemployability due to service-connected disabilities, 
earlier than November 1, 1997, is not warranted.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Heart disease

The veteran's service medical records of his first period of 
military service reveal that in April 1956 he complained of 
severe "heart pains" during the night.  The assessment was 
neurocirculatory aesthenia.  Service clinical records of his 
second period of service reflect that in November 1964 he 
complained of the acute onset of chest pain at night.  On 
examination his heart sounds were satisfactory.  The 
impression was mild costochondral separation.  In a medical 
history questionnaire in conjunction with examination for 
reenlistment in July 1965 he complained of pain or pressure 
in his chest.  The objective examination was negative, a 
chest x-ray was normal and his blood pressure was 120/70.

An electrocardiogram (EKG) in August 1968 noted peak T wave 
"[p]ercardial [l]eads."  He again complained of chest pain 
or pressure in medical history questionnaires in conjunction 
with examinations in January 1969 and May 1971.  Both 
examinations noted that his heart was normal and that his 
chest x-rays were within normal limits.  His blood pressure 
was 118/78 at the time of the former examination and 122/72 
during the latter examination.  In April 1973 his blood 
pressure was 138/92 and he complained of vague chest pain and 
coughing.  A chest X-ray was within normal limits and the 
impression was chest wall pain.  

The veteran was hospitalized in November 1974 for chest pain 
of unknown etiology.  A history of a pulmonary embolism in 
1973 was noted with lung scans having revealed defects in the 
upper lobes of the lungs, for which he had been given 
Coumadin.  An EKG in November 1974 was normal.  An EKG on 
annual examination in June 1975 revealed sinus bradycardia 
and nonspecific T-wave changes but was interpreted as 
probably being normal.  A repeat EKG in July 1975 revealed 
only sinus bradycardia.  On cardiology evaluation in 
September 1975 his history of chest pain was noted and after 
physical examination the diagnosis was no organic heart 
disease.  On repeat cardiology evaluation in November 1976 an 
EKG revealed findings which, when compared to prior EKGs, 
indicated that an acute myocardial infarct could not be 
excluded.  However, an echocardiogram was performed to rule 
out mitral valve prolapse and idiopathic hypertrophic 
subaortic stenosis (IHSS), and neither was found, and the 
study was interpreted as normal.  The diagnosis was no 
evidence of organic heart disease.  

An EKG in July 1977 was within normal limits.  In August 1978 
his blood pressure was 138/90.  An EKG in May 1979 was within 
normal limits.  

The veteran was hospitalized in April 1980 for chest pain and 
initially a heart attack was to be ruled out.  A history of 
chest pain since 1972 and a pulmonary embolus in 1973 were 
noted.  When he had been seen in 1977 at the Walter Reed Army 
Medical Center for similar pain the discharge diagnosis had 
been gas pains.  His EKG's during the current hospitalization 
remained within normal limits.  It was felt that his pains 
were probably related to functional bowel syndrome rather 
than myocardial ischemia. The discharge diagnosis was chest 
pain, suspected intestinal spasm.  EKGs and a treadmill test 
in May 1980 were negative.  

Examination for service retirement in January 1981 revealed 
the veteran's heart and vascular system were normal and 
although in a medical history questionnaire he complained of 
having or having had chest pain or pressure, he reported not 
having or having had palpitations or pounding of the heart 
and not having or having had high or low blood pressure.  

On VA general medical examination in 1981 the veteran had 
bradycardia at the rate of 50 heart beats per minute but 
there were no cardiac thrills or murmurs.  His diastolic 
blood pressure, on two readings, was 90.  On VA 
gastrointestinal examination in 1981 he had a systolic murmur 
at the left sternal border without radiation.  

Private clinical records reflect that a September 1991 EKG 
revealed sinus bradycardia, an incomplete right bundle branch 
block, and an atrial abnormality.  A September 1994 EKG 
revealed sinus bradycardia but was otherwise normal.  

VA outpatient treatment (VAOPT) records reveal that in 
September 1994 the veteran's blood pressure was 154/90.  

During a VA hospitalization in March and April 1995 an EKG 
was normal.  

Outpatient records of the Noble Army Community Hospital of 
1994 and 1995 revealed that in June 1995 the veteran's 
recurrent dyspnea and palpitations were felt to be possible 
cardiac ischemia.  An EKG revealed rare premature ventricular 
contractions and occasional premature atrial contractions but 
no arrhythmia.  After a cardiac consultation the assessment 
was possible angina (unstable).  

During VA hospitalization in June 1995 the veteran had a 
cardiac catheterization and percutaneous transluminal 
coronary angioplasty with stent placement.  The discharge 
diagnosis was coronary artery disease.  It was noted that he 
had been in his normal good health until three weeks prior to 
admission when, after psychotropic medications were stopped, 
he developed severe substernal radiating chest pain.  

During VA hospitalization in October 1996 it was noted that 
the veteran had had two vessel coronary artery by-pass 
grafting in August 1996 at the University of Alabama in 
Birmingham.  The diagnoses of VA hospitalizations of March 
and April, and of September and October 1997, included 
arteriosclerotic cardiovascular disease.  

Under 38 U.S.C.A. § 5107(a) a claimant must submit a claim 
that is well grounded and only thereafter does VA have a duty 
to assist in developing relevant facts.  Moroever, the 
doctrine of the resolution of the benefit of the doubt does 
not relieve a claimant of carrying the burden of establishing 
a well grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 - 
1469 (Fed. Cir. 1997) (aff'g 9 Vet. App. 341 1996).   In Epps 
v. Gober, 126 F.3d 1464, 1468 - 1469 (Fed. Cir. 1997) (aff'g 
9 Vet. App. 341 1996) the Federal Circuit expressly adopted 
the definition of a well grounded claim as "[A] plausible 
claim, one which is capable of substantiation [and] need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a).  For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstance, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."   

Where a claim is predicated upon secondary service connection 
under 38 C.F.R. § 3.310(a) (1998) (disability is proximately 
due to or the result of a service-connected disorder) or the 
principle announced in Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc) (to the extent of any increase, there is 
aggravation, i.e., additional disability, of a nonservice-
connected disability due to a service-connected disorder) 
competent medical evidence is required as to alleged medical 
etiology.  Jones v. Brown, 7 Vet. App. 134 (1994).  

A controlling fact in this case is that there is no evidence, 
other than the veteran's contentions, that shows a 
relationship between his currently diagnosed heart disease 
and his military service.  

Specifically, the veteran was evaluated on several occasions 
during service and organic heart disease was ruled out.  
During service he did have bradycardia.  Bradycardia is a 
slow heartbeat.  Pritchett v. Derwinski, 2 Vet. App. 116, 117 
(1992).  However, under 38 C.F.R. § 3.303(b) (1998) not every 
manifestation of abnormal heart action or sound in service 
will permit service connection for heart disease first shown 
as a clear-cut clinical entity at some later date.  

While the veteran also had some borderline diastolic blood 
pressure readings during service, and on VA examination 
within the first year after service, there is no current 
clinical evidence or diagnosis of hypertension.  

The veteran's assertions of medical diagnosis or causation 
are tantamount to a diagnosis but do not constitute competent 
evidence sufficient to render a claim well-grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

As previously pointed out, all three prongs of Caluza must be 
satisfied in order for a well-grounded claim to exist.  In 
the present case, no medical evidence has been provided by 
the veteran to demonstrate that he had heart disease during 
service or that his current heart disease is related to 
service.  

In sum, there is nothing in the record to demonstrate that 
the chest pain and abnormal heart actions during service were 
anything other than acute and transitory, resolving without 
residual disability, nor is there competent medical evidence 
establishing a nexus between his current heart disease which 
is first demonstrated decades after service to the acute 
symptoms inservice.  

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this error was harmless.  Edenfield 
v. Brown, 8 Vet. App. 384, 390 (1995); see also Meyer v. 
Brown, No. 94-850, slip op. (U.S. Vet. App. Oct. 7, 1996) 
(where RO adjudicates on the merits there is an advantage, 
not disadvantage, because it presumably has fulfilled the 
duty to assist under 38 U.S.C.A. § 5107(a) which otherwise 
does not attach to claims that are not well grounded).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application, depending on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  The Board finds in this 
case that he did not put VA on notice of the existence of any 
medical evidence which would have made the claim plausible.  
Under these circumstances, the Board concludes that the RO 
did not fail to meet obligations under 38 U.S.C.A. § 5103(a) 
in this case.  See Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  

Specifically, the veteran should obtain clinical records of 
his treatment at the Riverview Regional Medical Center within 
the first year after service when he was purportedly treated 
for heart disease (page 7 of the September 1996 RO hearing 
transcript).  A prior attempt by the RO to obtain such 
records was unsuccessful, since the RO request in April 1996 
yielded only a copy of a September 1995 lumbosacral X-ray.  

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate Diagnostic Codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  VA must consider all potentially applicable regulations 
and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history and considered from the point of 
view of the veteran working or seeking work.  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  The 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
Consideration may not be given to factors wholly outside the 
rating criteria provided by regulation.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).  

PTSD

A January 1997 rating action granted service connection for 
PTSD and assigned a 10 percent disability rating effective 
March 13, 1995.  A temporary total disability rating of 100 
percent was assigned based on VA hospitalization effective 
December 5, 1995, with resumption of a 10 percent schedular 
rating on March 1, 1996.  

A November 1997 rating action granted a temporary total 
disability rating of 100 percent based on VA hospitalization 
effective September 8, 1997 and a 50 percent schedular rating 
was assigned effective November 1, 1997, upon termination of 
the 100 percent temporary total rating.  

Accordingly, at issue in this case is entitlement to a rating 
greater than 10 percent for PTSD from March 13, 1995 to 
December 4, 1995 and from March 1, 1996 to September 7, 1997, 
as well as entitlement to a rating greater than 50 percent 
since November 1, 1997.  

On November 7, 1996, new criteria became effective for the 
evaluation of service-connected psychiatric disorders.  Here, 
the January 1997 rating action which granted service 
connection for PTSD assigned a 10 percent rating under the 
new rating criteria and the increase to 50 percent by rating 
action in November 1997 also applied the new rating criteria.  

When the governing law or regulations change during the 
course of an appeal, the most favorable version will be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, where compensation is awarded or increased 
"'pursuant to any Act or administrative issue, the effective 
date of such an award or increase ... shall not be earlier than 
the effective date of the Act or administrative issue.'"  
Id. at 4.  See 38 U.S.C.A. § 5110(g) (West 1991).  This rule 
prevents the application of a later liberalizing law to a 
claim prior to the effective date of the liberalizing law. 
Rhodan v. West, 12 Vet. App. 55, 57 (1998) (Haywood v. West, 
No. 97-25).   Thus, for any date prior to November 7, 1996, 
the Board could not apply the revised mental disorder rating 
schedule to a claim.  Rhodan v. West, No. 96-1080, slip op. 
at 4 (U.S. Vet. App. Dec. 1, 1998) (Haywood v. West, No. 97-
25).  

The criteria for rating PTSD in effect prior to November 7, 
1996, provided at 38 C.F.R. § 4.132, Diagnostic Code 9411, 
that for a 10 percent rating the symptoms must be less than 
the criteria for the 30 percent, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent evaluation was warranted 
when there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and the symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  As will be 
explained, this means social and industrial impairment which 
is distinct, unambiguous, and moderately large in degree.  A 
50 percent evaluation was warranted when there was 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people and 
the symptoms resulted in such reduction in flexibility, 
efficiency and reliability levels as to produce considerable 
industrial impairment.  

The term "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  VAOGCPREC 
9-93, 59 Fed. Reg. 4753 (1994).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991).  With these considerations in mind, 
the Board will address the merits of the claim at issue.  
Generally see Hood v. Brown, 4 Vet. App. 301 (1993).  

Under the new rating criteria, the VA no longer relies on a 
subjective determination of the degree of impairment.  An 
examiner's assessment of the level of severity is a 
significant, but not the only, rating factor.  In fact, the 
descriptive phases of the overall severity (e.g., mild, 
definite, considerable, severe, and pronounced) have been 
deleted from the new criteria.  61 Federal Register 52695-
52702 (Oct. 8, 1996).  The new criteria require that a rating 
be based upon identification of specific symptoms and 
manifestations expressly associated with different degrees of 
disability.  

When evaluating a mental disorder consideration will be given 
to the frequency, severity, and duration of symptoms, the 
length of remissions and capacity for adjustment during that 
time.  The evaluation will be based on all evidence of record 
and not solely on an examiner's assessment of the level of 
disability.  38 C.F.R. § 4.126(a).  While social impairment 
is considered, a rating will not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  

The need for a statement of reasons or bases, mandated by 38 
U.S.C.A. § 7104(d)(2) (West 1991), is particularly acute when 
the issue of the severity of mental disorders.  Mitchem v. 
Brown, 9 Vet. App. 138, 140 (1996). 

Under 38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders, which became effective November 7, 1996, for a 50 
percent evaluation there must be occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  For a 70 percent evaluation there must be 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

The veteran underwent VA hospitalization for, in part, PTSD 
in March and April 1995 when he complained of nightmares, 
explosive temper, irritability, some dysphoria, and 
occasional flashbacks but denied suicidal ideation.  A mental 
status evaluation was otherwise essentially within normal 
limits, except for dysphoria, occasional flashbacks, an 
explosive temper and irritability with a history of 
nightmares.  He was given medication for nightmares.  
Psychological testing revealed high levels of anxiety that 
were expressed in physical symptoms.  It was felt that he had 
mild chronic depression.  

VAOPT records reflect that in May 1995 the veteran complained 
of memory loss.  

On VA psychiatric examination in July 1995 it was noted that 
he had lost time from work due to heart disease and a low 
back injury.  He complained of flashbacks and was taking two 
types of psychotropic medication.  On mental status 
examination he had normal psychomotor activity.  His facies 
was mobile with some sadness of expression.  He was 
cooperative but sluggish.  He was coherent and relevant.  He 
responded well to questions but with a slow rate of speech.  
He was able to communicate normally.  His affect was 
appropriate but his mood appeared to be depressed and no 
thought disorder was illicited.  He was oriented and his 
"memory kept."  Judgment and insight were good.  His global 
assessment of functioning (GAF) was about 55 and he was felt 
to be socially and industrially impaired.  

A VA clinical psychology psychotherapy group summary of 
February 1996 reflects that group therapy had helped the 
veteran to learn psychological skills that allowed him to 
control his symptom intensity but he was not yet very good at 
using these skills.  In the past he had had homicidal 
ideation about work supervisors, but not now, and had had 
incapacitating trauma-related intrusive thoughts and 
nightmares which interfered with this sleep.  He occasionally 
experienced fully dissociative reexperiences of war scenes.  
He had diminished interest in activities and significant 
difficulties concentrating.  He reported that he had to 
constantly pay attention to his PTSD symptoms, which 
interfered with his ability to function.  The evaluator felt 
that he was significantly impaired and estimated his GAF to 
be 40.  

During VA hospitalization from December 1995 to February 1996 
his most severe PTSD symptoms included extreme emotional 
lability, which he experienced as anger, and at times he had 
extreme anxiety.  He complained of intrusive thoughts of 
combat experiences.  On mental status examination he was 
alert but anxious.  His motor activity revealed signs of 
anxiety.  His speech was spontaneous and his thought 
processes were logical.  His emotional tone was appropriate 
but his mood was one of mixed anxiety and depression.  He 
denied suicidal or homicidal plans and he was fully oriented 
and his past memory was intact.  He participated in a PTSD 
rehabilitation program and despite considerable anxiety and 
depression he was able to relate adequately to other patients 
and staff primarily because of the very focused and 
supportive therapeutic nature of the unit.  At discharge, he 
still had very definite clinical evidence of chronic and 
severe PTSD which would likely require future periods of 
inpatient hospitalization.  

A June 1996 VA Supplemental Questionnaire as to Residual 
Functional Capacity reflects that the estimated degree of 
impairment of ability to relate to others, constriction of 
interests, limitation of ability to work requiring frequent 
contact with others and perform complex and varied tasks was 
severe.  He had an estimated moderately severe restriction of 
daily activities, deterioration of personal habits, ability 
to comprehend and follow instructions, perform work when 
contact with others would be minimal, and perform simple or 
repetitive tasks.  The duration was expected to be 12 months 
or longer.  He had been unable to work since 1992.  

During VA hospitalization in October 1996 it was noted that 
since the veteran's open-heart surgery in August 1996 he had 
had unusual visual hallucinations of a pig when he awoke from 
dreaming about a pig.  He had also heard the voice of a 
Vietnamese boy and feared loosing control.  He exhibited a 
depressed mood with memory complaints, particularly in short-
term memory.  On mental status examination he showed some 
psychomotor retardation.  His mood was depressed and somewhat 
anxious.  His affect was a bit constricted.  His speech 
output was slowed but goal oriented.  His thought processes 
and content showed hypnagogic hallucinations.  He appeared 
mildly sedated but was oriented.  His memory was poor.  His 
judgment appeared adequate and he had some insight.  The 
diagnosis was chronic and severe PTSD.  

During VA hospitalization in March and April 1997 the veteran 
complained of increased symptoms and inability to use coping 
skills.  He reported having increased anxiety and being 
easily angered.  He had been active in veterans and voters 
organizations and in fund raising, and had just completed a 
project that was very stressful, which had added to his 
irritability.  His medication was changed and at times he 
appeared sad but at other times he appeared cheerful.  His 
PTSD symptoms were severe.  His GAF score was 40 to 43.  

During VA hospitalization of September and October 1997 the 
veteran complained of feeling significantly depressed because 
of his multiple health issues and a worsening of intrusive 
thoughts and nightmares.  He related having a loss of ability 
to cope.  He had a long history of intrusive thoughts, 
nightmares, anxiety, and depression.  He had abused alcohol 
heavily until January 1995.  On mental status examination he 
was appropriately dressed and well groomed.  He was calm and 
cooperative.  He mood was depressed.  He reported having 
frequent suicidal thoughts prior to admission.  His affect 
was described as "wide."  His speech was goal oriented.  
His thought processes did not reveal any abnormalities.  He 
was preoccupied with his health issues and his cognition was 
intact.  He was admitted for a PTSD crisis and was found to 
be clinically depressed and had significant passive suicidal 
thoughts.  He was preoccupied with his sense of hopelessness 
about his health.  He participated in a PTSD crisis group 
which brought about a significant amount of relief.  His 
medication was adjusted.  His level of suicidality decreased 
significantly and his level of self-worth and hope increased.  
At discharge he still had some difficulty with nightmares and 
intrusive thoughts but was significantly less depressed.  It 
was felt that his history of ongoing chronic and often acute 
medical problems suggested that he was not employable.  His 
GAF was 40 to 43.  The diagnoses included PTSD and clinical 
depression associated with and caused by PTSD.  

With respect to PTSD, the classic symptoms particular to PTSD 
are used to diagnose PTSD rather than evaluate the degree of 
disability therefrom.  It is not the symptoms, but their 
effects that determine the level of impairment.  It is their 
effects, such as impaired impulse control, anxiety, or 
difficulty adapting to stressful situations, that determine 
the evaluation.  61 Federal Register 52697 (Oct. 8, 1996).  
GAF is 'global assessment of functioning' which under the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) [DSM-IV] reflects the psychological, social, and 
occupational functioning of those with psychiatric disability 
on a hypothetical continuum of mental health-illness.  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF of 
between 41 and 50 is defined as 'serious symptoms' (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  Generally see Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  

After a review of the evidence it is the judgment of the 
Board that with resolution of doubt in favor of the veteran 
that during the time from March 13, 1995 to December 4, 1995 
and from March 1, 1996 to September 7, 1997 the veteran's 
service-connected PTSD more closely approximated the 
schedular rating criteria for a 30 percent rating in light of 
his impairment of sleep, decreased impulse control, 
depression with impaired affect and mood, complaints of 
memory loss, and need for continuous medication productive of 
definite social and industrial impairment.  However, the 
symptoms were not of such severity as to cause considerable 
social and industrial impairment.  Accordingly, from March 
13, 1995 to December 4, 1995 and from March 1, 1996 to 
September 7, 1997 an evaluation in excess of 30 percent was 
not warranted.  

After November 1, 1997 the veteran is not shown to have 
spatial disorientation, neglect of personal hygiene, near 
continuous depression affecting independent, appropriate and 
effective functioning, suicidal ideation or obsessional 
rituals or significant speech impairment.  Thus, a rating of 
70 percent evaluation since November 1, 1997 is not 
warranted.  

Right Ulna Fracture Residuals

The discharge summary of VA hospitalization of September and 
October 1997 reflects that the veteran is right handed and, 
thus, the fracture of the right ulna effected the major 
extremity.  Although prior rating actions had cited DC 5221 
for rating purposes, rating actions of September 1995 and 
January 1997 gave the correct citation of DC 5211.  Under DC 
5211, malunion of the ulna of the majority extremity in the 
lower half, with bad alignment, warrants a 10 percent rating.  
For a 20 percent rating there must be nonunion in the lower 
half.  For a 30 percent rating there must be nonunion in the 
upper half without loss of bone substance or deformity and 
for a 40 percent rating there must be nonunion in the upper 
half with false movement and with loss of bone substance (of 
one inch [2.5 cms.] or more) and marked deformity.  

In VAOGCPREC 9-98 it was held that if a musculoskeletal 
disability is rated under a specific DC not involving limited 
motion but another DC based on limitation of motion may be 
applicable, the latter DC must be considered in light of 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  It is the nature of the 
disorder which determines whether the DC is predicated on 
limited motion.  The Board is bound by this precedent 
opinion.  38 U.S.C.A. § 7104 (West 1991) and 38 C.F.R. 
§§ 2.6(e)(9), 14.507(b), 19.5 (1998).  

An inservice X-ray in September 1966 of the veteran's right 
forearm revealed cortical thickening at the juncture of the 
middle and distal one-thirds of the ulna with a wire loop 
within the ulna at that level, most likely related to 
operative repair at that area.  The healing was excellent and 
there was no evidence of associated abnormality.  VA 
examination in 1981 indicated that he was right handed and 
had had open reduction and bone grafting to the ulna with 
residual limitation of motion of the forearm and wrist.  On 
examination there was a 3 1/2 inch scar on the ulnar aspect of 
the distal forearm and slight deformity on the ulnar aspect 
of the forearm.  There was a loss of 20 degrees of full 
supination and a loss of 10 degrees of full pronation of the 
forearm.  There was a loss of 10 degrees of full dorsiflexion 
of the wrist but there was full motion of the elbow.  Right 
hand grip strength was normal.  An X-ray of the right forearm 
revealed a metallic wire over the distal third of the ulna 
with minimal deformity suggestive of an old healed fracture.  

A June 1988 report from the Hughston Orthopaedic Clinic 
indicates that the veteran had developed radicular symptoms, 
stemming from the cervical spine, consisting of numbness of 
the 4th and 5th fingers of the right hand.  A February 1990 
clinical notation from that clinic notes numbness and 
paresthesias of the right arm which, together with an absent 
right biceps reflex, was suggestive of cervical 
radiculopathy.  

VA hospitalization of August 1994 noted that the veteran 
complained of neck pain which radiated into both arms, left 
greater than the right.  He had anterior cervical diskectomy 
and fusion with allograft at C5-6 during VA hospitalization 
in September 1994.  However, he has not been treated for a 
disability of the right forearm in recent years and during VA 
hospitalization in October 1996 he had full range of motion 
of the extremities without clubbing, cyanosis or edema.  

Normal pronation of the forearm is from zero to 80 degrees 
and normal supination is from zero to 85 degrees.  38 C.F.R. 
§ 4.71, Plate I (1998).  Under DC 5213 limitation of 
supination of either forearm to 30 degrees or less warrants a 
maximum 10 percent rating.  Limitation of pronation of the 
forearm of the major extremity with motion lost beyond the 
last quarter of arc, with the hand not approaching full 
pronation, warrants a 20 percent rating and when motion is 
lost beyond the middle of the arc a maximum rating of 30 
percent is warranted.  

Here, the most recent testing indicated no limitation of 
motion of the forearm and even that shown in 1981 was 
noncompensable.  The neurologically based pain, numbness and 
paresthesia of the right upper extremity is radicular in 
nature and stems from disability of the cervical spine and, 
thus, may not be considered for rating purposes as it would 
result in double compensation, since a 10 percent rating is 
already in effect for service-connected DJD of the cervical 
spine with radiculopathy, which is prohibited under 38 C.F.R. 
§ 4.14 (1998) (otherwise known as pyramiding).  

The veteran testified that he has not received treatment for 
his right forearm disability in recent years but has aching 
and difficulty lifting heavy weights and has some limitation 
of motion (pages 4 and 5 of the transcript of the September 
1996 hearing).  

In this case there is no more than minimal malalignment of 
the right ulna but a 10 percent rating has been assigned in 
light of the past history of open reduction and internal 
fixation with a wire which is still retained in the ulna.  
However, there is no actual limitation of motion and the 
resultant pain produces no more than minimal functional 
impairment.  Accordingly, a rating in excess of the 10 
percent currently assigned is not warranted.  

Right Shoulder Arthritis

The veteran testified at the 1996 hearing that he has 
limitation of motion of the right shoulder as well as a 
pinched nerve which causes numbness down the right arm to the 
fingers of the right hand (pages 8 and 9).  He also testified 
that he had had shoulder surgery but that because he had 
open-heart surgery prior to finishing physical therapy on his 
right shoulder, he continues to have disability of the right 
shoulder (page 9).  

X-rays of both shoulders on VA examination in 1981 were 
normal.  

Clinical records of the Hughston Orthopaedic Clinic reveal 
that in June 1988 the veteran had radicular symptoms of 
numbness down the right arm to the fingers of the right hand 
due to his now service-connected DJD of the cervical spine.  
Clinical records of the Gadsden Orthopedic Associates reveal 
that X-rays of his shoulders in May 1990 disclosed no 
abnormality.  Private clinical records also reveal that he 
had 'left' shoulder surgery in September 1991.  

VAOPT records reflect that a clinical record dated January 
1994 noted that the veteran had impingement syndrome of the 
right shoulder, which was much improved.  In 1994 and 1995 he 
underwent physical therapy for his right shoulder and in 
November 1994 it was found that he had normal range of motion 
of the right shoulder but X-rays revealed subacromial 
osteophytes of the right shoulder.  

During VA hospitalization in August 1994 the veteran 
complained of neck pain which radiated into both arms, but 
with greater radiation of pain into the left arm than the 
right, with some weakness of both arms and hands. 

VAOPT records reveal that a right shoulder X-ray in January 
1995 disclosed that the veteran's glenoid-humeral joint was 
normally located and no fractures or malalignment was 
identified.  There may have been some narrowing of the 
acromioclavicular joint with minimal hypertrophic changes, 
which could be the source of the impingement syndrome.  

During VA hospitalization in March and April 1995 the veteran 
had physical therapy with ultrasound and moist hot packs to 
his right shoulder.  During VA hospitalization in June 1995 
he underwent cardiac catheterization and coronary angioplasty 
with stent placement.  During VA hospitalization in October 
1996 he had full range of motion of his extremities without 
clubbing, cyanosis or edema.  

During VA hospitalization in September and October 1997 a 
neurological examination revealed no abnormalities.  

Under 38 C.F.R. § 4.71(a) DC 5003, if degenerative arthritis 
is established by X-rays, compensation may be awarded under 
three circumstances: (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
X-ray evidence of 2 or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  

38 C.F.R. § 4.59 together with Diagnostic Code 5003 deems 
painful motion from X-ray documented arthritis to be limited 
motion, even without actually limited motion and even though 
motion is possible beyond where pain sets in, and warrants a 
minimum 10 percent rating for each joint affected.  Hicks v. 
Brown, 8 Vet. App. 417, 420-21 (1995) (citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991) and Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991)).  

Under 38 C.F.R. §§ 4.40 and 4.45 functional loss of joints, 
arthritic or otherwise, may be due either to pain on use or 
limitation of motion and in either event warrants at least 
the minimum rating but it must be supported by adequate 
pathology and evidenced by visible behavior on motion because 
ratings based on limited motion do not ipso facto include or 
subsume the other rating factors in  §§ 4.40 and 4.45, e.g., 
pain, functional loss, fatigability, and weakness. 

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14, because there may be additional 
disability in excess of limitation of motion as a result of 
pain or pain on repeated use of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  In other words, when rating for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  

Under 38 C.F.R. § 4.71a, DC 5201 limitation of motion of the 
shoulder of the major extremity warrants a 20 percent rating 
when motion is limited to the shoulder level; a 30 percent 
rating is warranted when motion is limited to midway between 
the side and the shoulder, and a 40 percent rating is 
warranted when motion is limited to 25 degrees from the side.  
In Lineberger v. Brown, 5 Vet. App. 367, 370 (1993) it was 
noted that as to the minimum 20 percent rating for limited 
shoulder motion, it should be clarified whether that rating 
is a result of limitation of motion of abduction only, or 
whether both limitation of motion of flexion and abduction 
are required.  

However, in this case there is no documented limitation of 
motion of motion.  Rather, the 10 percent rating is assigned 
on the basis of functional impairment due to pain, in 
accordance with DeLuca.  For a higher 20 percent schedular 
rating for impairment of the clavicle or scapula of the major 
extremity there would have to be nonunion with loose movement 
or dislocation, under DC 5203.  For a higher rating for 
impairment of the humerus of the major extremity, there would 
have to be recurrent dislocations of the scapulohumeral 
joint, either infrequently or frequently for 20 percent and 
30 percent ratings respectively; or fibrous union, nonunion 
(false flail joint), or loss of the humeral head (flail 
shoulder).  None of these rating criteria are clinically 
document and the veteran does not complain of dislocations.  

Accordingly, a rating in excess of the 10 percent evaluation 
currently assigned is not warranted.  

P.O. Left Hip Scar, as a residual of a skin graft donor site

The post operative scar on the veteran's left hip is a 
residual of a skin graft donor site taken during service when 
he fractured his right ulna.  At the 1996 hearing the veteran 
testified that the scar stayed red and tender, but did not 
become infected or ulcerated, because the scar was located at 
his belt line and was irritated by his wearing a belt but 
these symptoms decreased if he used suspenders (pages 7 and 
8).  

Scars which are superficial, poorly nourished, with repeated 
ulcerations or which are superficial, tender, and painful on 
objective demonstration warrant a 10 percent evaluation.  
38 C.F.R. § 4.118, DCs 7803 and 7804.  Scars may also be 
rated on the basis of limitation of function of the part 
affected.  38 C.F.R. § 4.118, DC 7805.  

Here, there is no objective clinical evidence that the scar 
is tender or painful.  Also, there is no objective clinical 
evidence, including a medical opinion that the scar causes 
any functional impairment.  

In this regard the Board notes that private clinical records 
reflect that the veteran was treated at the Baptist Memorial 
Hospital in January 1992 after injuring his left hip.  Also, 
in March 1994 he underwent surgery at a military medical 
facility in the form of a pyriformis muscle release due to 
sciatica of the left hip.  However, neither of these are 
shown to be related in any manner to the post operative scar 
of the left hip, nor is it otherwise contended.  

Accordingly, a compensable rating for a post operative left 
hip scar, as a residual of a skin graft donor site, is not 
warranted.  

Sinusitis

New schedular rating criteria for the evaluation of maxillary 
sinusitis became effective October 7, 1996.  The holding in 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) mandates 
that when the governing law or regulations change during the 
course of an appeal, the most favorable version will be 
applied.  However, in Rhodan v. West, 12 Vet. App. 55, 57 
(1998) (Haywood v. West, No. 97-25) it was held that where 
compensation is awarded or increased '"pursuant to any Act 
or administrative issue, the effective date of such an award 
or increase ... shall not be earlier than the effective date of 
the Act or administrative issue."'  Id. at 4.  See 38 
U.S.C.A. § 5110(g) (West 1991).  This precludes the 
application of a later liberalizing law to a claim prior to 
the effective date of the liberalizing law.  Accordingly, as 
this claim concerns a period of time prior to the new revised 
schedular rating criteria for the evaluation of the 
disability at issue, the new and revised rating criteria are 
not for application for the period prior to the effective 
date of the revised criteria.  Rather, the new revised rating 
criteria, and not the old criteria, are applicable from the 
effective date of the revised rating criteria.  

The criteria for the evaluation of maxillary sinusitis in 
effect prior to October 7, 1996, provided that a 
noncompensable evaluation was to be assigned when there were 
X-ray manifestations only, with symptoms being mild or 
occasional.  A 10 percent evaluation was to be assigned when 
there was moderate impairment, with discharge or crusting or 
scabbing, and infrequent headaches.  38 C.F.R. § 4.97, DC 
6513.  

Under the rating criteria which became effective October 7, 
1996, chronic maxillary sinusitis is rated under a general 
rating formula for sinusitis.  When maxillary sinusitis is 
detected by X-ray only, a noncompensable rating will be 
assigned.  When there are one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting, a 10 
percent rating will be assigned.  The note to the general 
rating formula for sinusitis provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  

In this case the RO applied the rating criteria in effect 
prior to October 7, 1996 and, in the supplemental statement 
of the case (SSOC) dated in January 1997 and sent to the 
veteran in March 1997, the rating criteria which became 
effective October 7, 1996 were applied.  However, a 
noncompensable rating was assigned under both sets of 
criteria.  

The veteran testified that since he began taking medication 
he had not had any infections, which had previously been 
frequent and which had been associated with crusting and 
drainage as well as headaches and blockage of air passages 
(pages 1 through 3).  

VAOPT records reveal that a clinical record dated January 
1994 (but possibly reflecting treatment in January 1995) 
noted that an examination found erythematous mucosa and 
mucoid discharge in the veteran's nasal cavities.  The 
impression was rhinosinusitis.  A VAOPT record dated January 
1995 reflects that his nasal cavities were open on both 
sides, although there was erythema.  The impression was 
chronic sinusitis.  In February 1995 he complained of frontal 
headaches and his nasal mucosa were dry but erythematous.  
The impression was allergic rhinitis.  A CT scan in February 
1995 found minimal mucosal thickening in the floor of the 
left maxillary antrum; otherwise, the frontal, ethmoid, 
sphenoid, and maxillary sinuses were clear.  The sinus walls 
were thin with no evidence of chronic inflammation.  The 
region of the osteomeatal complex showed a hypoplastic right 
middle turbinate, mild rightward septal deviation, and 
prominent ethmoid bullae, bilaterally.  The minimal mucosal 
thickening in the floor of the left maxillary sinus might 
have been physiologic.  The impression was "osteomeatal 
complex variants, as described; minimal mucosal thickening 
probably does not reflect active sinusitis."  

During VA hospitalization in December 1995 the veteran 
complained of sinusitis and was given a nasal inhaler with 
which he was to apply to puffs to each nostril two times 
daily.  

Prior to October 7, 1996 the veteran is shown to have 
complained of headaches on one occasion but was not shown to 
have had crusting or scabbing nor such nasal discharge as to 
be productive of moderate impairment.  Since October 7, 1996, 
he is not shown to have had any infections or incapacitating 
episodes.  Accordingly, a compensable evaluation is not 
warranted under the criteria in effect prior to or since 
October 7, 1996.  

Extraschedular Entitlement

In reaching the decisions in this case for increased and for 
compensable ratings, consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no exceptional or unusual circumstances 
for the assignment of an extraschedular evaluation because 
there has been no showing of marked interference with 
employment or that frequent periods of hospitalization have 
been necessitated, or which otherwise "render[s] impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1).  Hence, RO referral of the case for 
extraschedular rating, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Brannon v. West, 12 Vet. 
App. 32, 35 (1998) (while the Board does not have authority 
to grant an increased rating based on extraschedular criteria 
in the first instance, Floyd v. Brown, 9 Vet. App. 88, 95 
(1996), it has authority to review whether a claim merits 
submission for extraschedular evaluation even if not 
initially considered by the VARO).  

Earlier Effective Date for a Total Rating

The veteran is service-connected for PTSD, rated 50 percent 
disabling (since November 1, 1997); arthritis of the right 
shoulder, rated 10 percent; residuals of a right ulna 
fracture, rated 10 percent; hemorrhoids, rated 10 percent; 
DJD of the cervical spine with left-sided radiculopathy, 
rated 10 percent; tinnitus, rated 10 percent; and 
noncompensable ratings are in effect for a post operative 
scar of the left hip, as a residual of a skin graft donor 
site; sinusitis; a post operative scar from removal of a cyst 
from the left elbow; bilateral hearing loss; residuals of a 
left occipital area laceration; brain concussion with 
convulsive episode by history; residuals of a right pubic 
rami fracture; gout; and prostatitis by history.  

In this case an August 1993 rating action denied entitlement 
to a total rating and after a notice of disagreement (NOD) 
was received in October 1993, an SOC was issued in December 
1993.  However, the appeal was never perfected by the filing 
of a substantive appeal.  38 U.S.C.A. § 7105(d)(3) (West 
1991) and 38 C.F.R. § 20.302 (1998).  Accordingly, that 
denial became final.  Also, in this case there is no 
allegation of clear and unmistakable error in the August 1993 
rating (or the November 1993 rating action which confirmed 
and continued the denial) within the meaning of 38 C.F.R. 
§ 3.105(a) (1998).  

Thereafter, a February 1995 rating action denied entitlement 
to a total rating and after an NOD was received in March 
1995, an SOC was issued in June 1995 and the appeal was 
perfected by the filing of a substantive appeal, VA Form 9 in 
July 1995.  

Veterans who are unable to secure or follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated as totally disabled under 
38 C.F.R. § 4.16(b) (1998).  An unemployability rating is 
based primarily upon average impairment of earning capacity.  
38 C.F.R. § 4.15 (1998).  Total disability will be considered 
to exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  
38 C.F.R. §§ 3.340(a) and 4.15 (1998).  Entitlement to 
individual unemployability must be established solely on the 
basis of impairment from service-connected disabilities.  
38 C.F.R. § 3.341(a) (1998) and Hodges v. Brown, 5 Vet. 
App. 375, 378-79 (1993).  Neither disability from 
nonservice-connected disabilities nor disability due to 
advancing age may be considered.  38 C.F.R. §§ 3.341(a) and 
4.19 (1998).

The regulatory scheme for total ratings based on individual 
unemployability provides for a mix of objective and 
subjective criteria.  Hatlestad v. Derwinski, 3 Vet. 
App. 213, 216 (1992).  The objective criteria are set forth 
at 38 C.F.R. § 3.340(a)(2) and provide for a total rating 
when there is a single disability or a combination of 
disabilities (as combined under 38 C.F.R. § 4.25 (1998) in 
the Schedule for Rating Disabilities) which results in a 
100 percent schedular evaluation or where the requirements of 
38 C.F.R. § 4.16(a) are met.  The latter regulation provides 
for a total rating when a veteran who is otherwise unable to 
engage in substantially gainful employment has a single 
disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  

A "claim for unemployability compensation [is] an application 
for 'increased compensation' within the meaning of [38 
U.S.C.A.] § 3010(b)(2) [revised as 38 U.S.C.A. § 5110(b)(2)].  
See also 38 C.F.R. § 3.400(o)(2)."  Wood v. Derwinski, 1 Vet. 
App. 367, 369 (1991) (1991).  Thus, the rules governing 
effective dates of increased ratings are applicable to claims 
for a total rating based on individual unemployability due to 
service-connected disabilities.  

38 U.S.C.A. § 5110(b)(2) "provides an exception to the 
general rule in section 5110(a) - which, '[u]nless 
specifically provided otherwise in this chapter,' precludes 
the award of an effective date prior to the date of 
application - insofar as section 5110(b)(2) allows a claimant 
to be awarded an effective date up to one year prior to the 
filing of his or her application for an increase if an 
increase to the next disability level is ascertainable and if 
a claim is received within one year thereafter." Hazan v. 
Gober, 10 Vet. App. 511, 520 (1997).  

In other words, the effective date of an increased rating is 
the date of ascertainable increase or date of receipt of 
claim, which ever is later, under 38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400(o)(1); unless the ascertainable increase 
precedes receipt of the claim, in which case the effective 
date is the date of ascertainable increase if the claim is 
received within one year thereof under 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  Harper v. Brown, 
10 Vet. App. 125, 126 (1997).  

A total rating based on unemployability has been assigned on 
the basis of the combined impact of the service-connected 
disabilities, particularly his service-connected PTSD.  The 
latter was service-connected and assigned a 50 percent rating 
effective November 1, 1997, approximately five years after 
the veteran was last employed in 1992 following an on-the-job 
accident in his employment with the U.S. Post Office.  Prior 
to November 1, 1997 the requisite criteria of a combined 
disability evaluation of 70 percent or of a single disability 
rated 40 percent were not met.  

The current effective date of November 1, 1997 for the 50 
percent rating for PTSD and for a total rating is the first 
day following the assignment of a temporary total rating 
under 38 C.F.R. § 4.29 (1998) based on VA hospitalization of 
September and October 1997.  

Since prior to November 1, 1997 the veteran did not have a 
combined rating of 70 percent or a single disability rated at 
least 40 percent, he did not meet the schedular criteria for 
a total rating.  

It has not been specifically contended that the veteran was 
entitled to an extraschedular total rating prior to November 
1, 1997 but the Board observes that the veteran's periods of 
hospitalization, while including treatment for service-
connected disabilities, also included treatment and even 
surgery for nonservice-connected disability, e.g., cardiac 
surgery during VA hospitalization in June 1995

In this regard, a VA psychiatric examination in June 1995 
noted a history of the veteran's not having worked at the 
Post Office because of an injury which occurred in January 
1992.  Also, a June 1997 decision of an Administrative Law 
Judge of the Social Security Administration (SSA) reflects 
that the veteran was disabled since September 1994.  He had a 
high school diploma and an Associates Degree in Applied 
Science and Accounting Technology and was 60 years old when 
his disability began.  He had several "severe" impairments, 
including his back, right shoulder, cardiac surgery, hip pain 
from nerve damage, two myocardial infarctions, history of 
alcohol abuse, and PTSD.  After his remission of alcoholism 
in 1995 he developed more prominent symptoms of PTSD.  It was 
also noted that since his PTSD had worsened, he had met the 
SSA requirements.  

It is not otherwise shown that there was extraschedular 
entitlement to a total rating prior to November 1, 1997.  

It is clear that the crux of the matter in this case is the 
severity of the veteran's service-connected PTSD but the 
severity of that disability for rating purposes has been 
discussed above.  However, even with the partial grant of an 
evaluation of 30 percent, but not in excess thereof, for 
service-connected PTSD from March 13, 1995 to December 4, 
1995 and from March 1, 1996 to September 7, 1997 the veteran 
still does not meet the schedular criteria for a total rating 
prior to November 1, 1997.  

Accordingly, entitlement to an effective date prior to 
November 1, 1997 for a total rating is denied.  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

Except as otherwise determined herein, for the foregoing 
reasons and bases, the preponderance of the evidence is 
against the claims and, thus, there is no doubt to be 
resolved in favor of the veteran.  


ORDER

The claim for entitlement to service connection for heart 
disease is denied as not well grounded.  

An evaluation 30 percent, but not in excess thereof, for 
service-connected PTSD is granted from March 13, 1995 to 
December 4, 1995 and from March 1, 1996 to September 7, 1997; 
subject to applicable laws and regulations governing the 
award of monetary benefits.  

An evaluation in excess of 50 percent for service-connected 
PTSD since November 1, 1997 is denied.  

Increased ratings for residuals of a fracture of the right 
ulna and for arthritis of the right shoulder are denied and 
compensable ratings for a post operative scar of the left 
hip, as a residual of a skin graft donor site and for 
sinusitis are denied.  


An effective date for a total rating based on individual 
unemployability due to service-connected disabilities, 
earlier than November 1, 1997, is denied.  



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

 


